--------------------------------------------------------------------------------

Exhibit 10.43


Addendum XV
to
Sprint PCS Management Agreement and
Sprint PCS Services Agreement


Dated as of March 11, 2013
 
Manager:
SHENANDOAH PERSONAL COMMUNICATIONS, LLC

 
Service Area BTAs:
Altoona, PA #12

 
Hagerstown, MD-Chambersburg, PA-Martinsburg, WV #179

 
Harrisburg, PA #181

 
Harrisonburg, VA #183

 
Washington, DC (Jefferson County, WV only) #471

 
Winchester, VA #479

 
York-Hanover, PA #483



This Addendum XV (this “Addendum”) contains amendments to the Sprint PCS
Management Agreement, dated November 5, 1999, between Sprint Spectrum L.P.,
WirelessCo, L.P., APC PCS, LLC, PhillieCo, L.P., Sprint Communications Company
L.P. and Shenandoah Personal Communications Company (predecessor in interest to
Shenandoah Personal Communications, LLC) (the “Management Agreement”), the
Sprint PCS Services Agreement, dated November 5, 1999, between Sprint Spectrum
L.P. and Shenandoah Personal Communications Company (the “Services Agreement”),
the Sprint Trademark and Service Mark License Agreement(s) and the Schedule of
Definitions, dated November 5, 1999, attached to the Management Agreement (the
“Schedule of Definitions”). The Management Agreement, the Services Agreement,
the Trademark License Agreements and the Schedule of Definitions were amended
by:


 
(1)
Addendum I dated as of November 5, 1999,



 
(2)
Addendum II dated as of August 31, 2000,



 
(3)
Addendum III dated as of September 26, 2001,



 
(4)
Addendum IV dated as of May 22, 2003,



 
(5)
Addendum V dated as of January 30, 2004,



 
(6)
Addendum VI dated as of May 24, 2004,



 
(7)
Addendum VII dated as of March 13, 2007,



 
(8)
Addendum VIII dated as of September 28, 2007,

 
 
 

--------------------------------------------------------------------------------

 
 
 
(9)
Addendum IX dated as of April 14, 2009,



 
(10)
Addendum X dated as of March 15, 2010,



 
(11)
Addendum XI dated as of July 7, 2010,



 
(12)
Addendum XII dated as of February 1, 2012;



 
(13)
Addendum XIII dated as of September 12, 2012;  and



 
(14)
Addendum XIV dated as of November 19, 2012.



Manager and Sprint PCS have engaged together to upgrade their respective
wireless networks to introduce 4G LTE services under a program called “Network
Vision” by Sprint PCS.  In order to assure continued interoperability of
Manager’s Service Area Network with the Sprint PCS Network, Manager was prepared
to acquire, at its own expense, the hardware and software components of the
network that control and direct LTE traffic between the mobile Manager LTE
Devices (as defined below) and the internet.  However, Sprint PCS and Manager
have  determined that significant operational efficiencies will be achieved if
the LTE Data Core (as defined below) is located solely within the Sprint PCS
Network, rather than residing in Manager’s Service Area Network as well as in
the Sprint PCS Network.  The purpose of this Addendum is to allow Sprint to
recover the significant capital costs incurred in providing to Manager the LTE
Data Core located within the Sprint PCS Network and to set forth terms relating
to Sprint PCS’s provision of LTE Data Core Services.


The terms and provisions of this Addendum control over any conflicting terms and
provisions contained in the Management Agreement, the Services Agreement, the
Trademark License Agreements or the Schedule of Definitions.  The Management
Agreement, the Services Agreement, the Trademark License Agreements, the
Schedule of Definitions and all prior addenda continue in full force and effect,
except for the express modifications made in this Addendum.  This Addendum does
not change the effective date of any prior amendment made to the Management
Agreement, the Services Agreement, the Trademark License Agreements or the
Schedule of Definitions through previously executed addenda.


Capitalized terms used and not otherwise defined in this Addendum have the
meaning ascribed to them in the Schedule of Definitions or in prior
addenda.  Section and Exhibit references are to sections and Exhibits of the
Management Agreement unless otherwise noted.


This Addendum is effective on the date written above (the “Effective Date”).


On the Effective Date, the Management Agreement, the Services Agreement and the
Schedule of Definitions Services are amended as follows:
 
 
2

--------------------------------------------------------------------------------

 


Management Agreement


1. 
The last paragraph of Section 1.1 of the Management Agreement is amended to read
as follows:



Subject to the terms and conditions of this agreement, including, without
limitation, Sections 1.9, 9.5 and 12.1.2, Sprint PCS has the right to unfettered
access to the Service Area Network to be constructed by Manager under this
agreement.  Except with respect to the payment obligations under Sections 1.4,
1.9.2, 1.10, 3.1.7, 4.4, 9.3, 10.2, 10.5, 10.6, 10.8, 10.9, 12.1.2 and Article
XIII of this agreement, Sections 2.1.1(d), 2.1.2(b), 3.2, 3.3, 3.4, 5.1.2, 3.5
and Article VI of the Services Agreement and any payments arising as a result of
any default of the parties’ obligations under this agreement and the Services
Agreement, the Fee Based on Billed Revenue described in Section 10.2.1 of this
Agreement, the Prepaid Management Fee described in 10.2.7.3 of this Agreement,
the LTE Fee described in Section 10.2.7.4 of this Agreement, the Command Center
Fee described in Section 10.2.7.5 of this Agreement and the Net Service Fee, the
Prepaid CPGA Fee, Prepaid CCPU Fees and LTE Data Core Services Fee described in
the Services Agreement will constitute the only payments between the parties
under the Management Agreement, the Services Agreement and the Trademark License
Agreements.
 
Schedule of Definitions


2.
The Schedule of Definitions is revised to including the following:



“LTE Data Core” means the software and hardware components of the network that
controls and directs LTE traffic between the mobile Manager LTE Devices and the
internet.


“LTE Data Core Services Fee” means the fee payable by Manager to Sprint PCS to
compensate Sprint PCS for the costs of deploying, operating and maintaining the
LTE Data Core and providing LTE Data Core Services applicable to LTE data
traffic on the  Sprint PCS Network.


“LTE Data Core Services” means services relating to the LTE Data Core including
licenses, packet gateway and mobility management entity functionality.  LTE Data
Core Services are more completely set forth on Schedule 2.1.1-B attached to this
Addendum and incorporated herein.
 
“Manager LTE Devices” means LTE devices activated using an NPA-NXX assigned to
the Service Area.
 
 
 
3

--------------------------------------------------------------------------------

 
 
Services Agreement


3. 
Section 2.2.1 (e) is added to the Services Agreement:

  
(e)   LTE Data Core Services.  Notwithstanding anything to the contrary
contained herein, and in addition to the Services and the Separately Settled
Services, Sprint PCS will provide to Manager, and Manager will obtain from
Sprint PCS, LTE Data Core Services subject to Manager’s payment of the LTE Data
Core Services Fee and the following:


 
(1)
Sprint PCS will own, operate and manage all components of the LTE Data Core.
Manager will not have physical access to the LTE Data Core and must comply with
all Sprint PCS performance requirements and network security standards relating
to the LTE Data Core.



 
(2)
Sprint PCS may designate additional or fewer LTE Data Core Services if
consistent with Sprint’ PCS’ addition or reduction of LTE Data Core Services
with respect to the Sprint PCS Network.  Sprint PCS must give  at least 180
days’ prior written notice to Manager of the deletion or addition of LTE Data
Services by providing an amended Schedule 2.1.1-B to Manager in accordance with
provisions of Section 9.



 
(3)
If Sprint PCS determines to no longer offer LTE Data Core Services, the LTE Data
Core Services may be discontinued pursuant to the same process set forth in
Section 2.1.2 Discontinuance of Services that is applicable to Services.



4. 
Section 3.5 is added to the Service Agreement.



3.5.  LTE Data Core Services Fee.


A.       In addition to the Net Service Fee, Separately Settled Manager Expenses
and other fees payable under this Service Agreement, Manager will pay annually
in advance the LTE Data Core Services Fee.  The initial LTE Data Core Services
Fee for   2013  will be payable within 30 days of the Effective Date and will be
equal to $9.23 multiplied by 100,000, which represents the maximum number
of  Manager LTE Devices projected by Sprint PCS to be in service at any one time
during the calendar year of 2013.  Following December 31, 2013, Manager and
Sprint PCS will true up any deficiency or surplus in the LTE Data Core Service
Fee for 2013 based on the differential between the projected number of Manager
LTE Devices in service at any one time during the year (100,000) and the maximum
number of Manager LTE Devices actually in service at any one time during the
year.


The LTE Data Core Services Fee will thereafter be payable annually on each
January 1, in advance, and will be based on $9.23 (as it may be subsequently
adjusted pursuant to this agreement) multiplied by the projected number of net
positive activations of Manager LTE Devices forecast by Manager for such
calendar year.  At the conclusion of each calendar year following December 31,
2013, Manager and Sprint PCS will true up any deficiency or surplus in the prior
LTE Data Core Services Fee based on the differential between (i) the projected
number of net activations of Manager LTE Devices and (ii) the actual number of
net activations of Manager LTE Devices that were completed during the calendar
year, determined by subtracting the number of Manager LTE Devices actually in
service for the prior year (as used in the prior year’s true-up) from the
highest number of Manager LTE Devices actually in service at the end of the
calendar month having the largest number of LTE Subscribers. In the event there
are not positive net activations of Manager LTE Devices for a calendar year,
Sprint PCS will refund to Manager an amount not to exceed the amount of the LTE
Data Core Services Fee that was prepaid based on a net add positive forecast, if
applicable.
 
 
4

--------------------------------------------------------------------------------

 


 B.       Sprint PCS reserves the right during the Term to equitably adjust the
LTE Data Core Services Fee to permit Sprint PCS to recover its reasonable costs
for providing LTE Data Core Services to Manager.  Any proposed changes in the
LTE Data Core Services Fee will be communicated in a Review Notice in accordance
with the timeframes and applicable requirements set forth in Sections 3.2.2,
with the adjustment to take effect and be applied to the forecast of the year
following notification. With respect to any Review Notice delivered by Sprint
PCS reflecting changes in the LTE Data Core Service Fee, Sprint PCS will include
with such delivery copies of excerpts of such books, records and supporting
documentation as may be reasonably necessary or appropriate for Manager to
verify such calculation of the LTE Data Core Services Fee. The Parties agree
that there will be no LTE Data Core Service Fee adjustment until, at the
earliest, pursuant to the Review Notice Period commencing June 30, 2013.


C.       In the event Sprint PCS discontinues offering of LTE Data Core Services
pursuant to Section 2.2.1(e) (2), Manager will receive a credit for unused
portions of licenses, which will be equal to the difference between the
forecasted amount paid in advance by Manager and the actual number of net
activations of Manager LTE Devices in the then current year to date at the time
LTE Data Core Services are discontinued, calculated as set forth for the true up
described in subsection A above.


D.       The Parties agree that matters concerning calculation of the LTE Data
Core Services Fee and costs and expenses (including operating metrics referred
to in this Agreement relating to or used in the determination of the LTE Data
Core Services Fee) may be incorporated within the scope of any audit conducted
pursuant to Section 5.1.2 of this Agreement.


General Provisions


5.             Manager and Sprint PCS’ Representations.  Manager and Sprint PCS
each represents and warrants that its respective execution, delivery and
performance of its obligations described in this Addendum have been duly
authorized by proper action of its governing body and do not and will not
violate any material agreements to which it is a party.  Each of Manager and
Sprint PCS also represents and warrants that there are no legal or other claims,
actions, counterclaims, proceedings or suits, at law or in arbitration or
equity, pending or, to its knowledge, threatened against it, its Related
Parties, officers or directors that question or may affect the validity of this
Addendum, the execution and performance of the transactions contemplated by this
Addendum or that party's right or obligation to consummate the transactions
contemplated by this Addendum.


6.             Counterparts.  This Addendum may be executed in one or more
counterparts, including facsimile counterparts, and each executed counterpart
will have the same force and effect as an original instrument as if the parties
to the aggregate counterparts had signed the same instrument. The parties have
caused this Addendum XV to be executed as of the date first above written.
 
 
5

--------------------------------------------------------------------------------

 


The parties have executed this Addendum XV as of the Effective Date.
 

 
SPRINT SPECTRUM L.P.
         
By:
/s/ Traci Jovanovic
 

 

    Name:  
Traci Jovanovic
      Title:
Vice president
 

 

 
WIRELESSCO, L.P.
         
By:
/s/ Traci Jovanovic
 

 

    Name: 
Traci Jovanovic
      Title: 
Vice president
 

 

 
APC PCS, LLC
         
By:
/s/ Traci Jovanovic
 

 

    Name:  
Traci Jovanovic
      Title:  
Vice president
 

 

 
PHILLIECO, L.P.
         
By:
/s/ Traci Jovanovic
 

 

    Name:   
Traci Jovanovic
      Title:  
Vice president
 

 

 
SPRINT COMMUNICATIONS COMPANY L.P.
         
By:
/s/ Traci Jovanovic
 

 

    Name:    
Traci Jovanovic
      Title:  
Vice president
 



 
6

--------------------------------------------------------------------------------

 
 

 
SHENANDOAH PERSONAL
 
COMMUNICATIONS, LLC (successor in interest to Shenandoah Personal Communications
Company)
         
By:
/s/ Christopher E. French
 

 

    Name:
    Christopher E. French
      Title:
  President
 



 
7

--------------------------------------------------------------------------------

 
 
Schedule 2.1.1-B


LTE Data Core Services


The core tracks end user devices to know where to page the device for incoming
traffic and subsequently set up the data sessions.  The core authenticates the
LTE Subscribers to ensure valid and current subscriptions.  The core tracks data
sessions and applies policy adjustments as needed, i.e. data limits, throughput
limiting, white list, black list, etc.  The LTE Data Core Maintains data
sessions as mobile subscribers travel from eNB (Base station) to eNB, as well as
between core gateways. The core provides the gateway to the Sprint PCS Network
and to the internet.
 
 
8

--------------------------------------------------------------------------------